But the Court refused to give that instruction, and directed it to be read to the jury, and instructed them that they might judge from that, and the testimony produced, whether the oath was taken or not.
Cranch, J.,

contra.

The paper is not in itself evidence that the oath, as prescribed, was taken. For when a magistrate undertakes to certify how he has administered an oath, the jury cannot, without proof, presume any thing not certified. They cannot say that, he administered the oath in any other form than he has certified.